Citation Nr: 1544985	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee with degenerative joint disease (DJD) prior to June 1, 2011.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) from May 1, 2009 to June 1, 2011.

3.  Entitlement to a TDIU prior to May 1, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2007 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a January 2014 decision, the Board granted a 60 percent evaluation for the right knee disability from June 1, 2011; the Board also granted entitlement to a TDIU, effective June 1, 2011.  The issues of entitlement to an increased rating for the right knee disability prior to June 1, 2011 and entitlement to a TDIU prior to June 1, 2011 were remanded to the RO.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As will be discussed below, entitlement to a TDIU from May 1, 2009 to June 1, 2011 is being granted herein.  The issues of entitlement to a TDIU prior to May 1, 2009 and entitlement to an increased rating of the right knee disability prior to June 1, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

From May 1, 2009, the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

From May 1, 2009, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2014).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Here, in the January 2014 decision, the Board granted entitlement to a TDIU from June 1, 2011.  As such, the matter herein under consideration is entitlement to a TDIU prior to June 1, 2011.  For the reasons set forth below, the Board finds that the Veteran's service-connected disabilities entitled him to a TDIU from May 1, 2009, the date he became unemployed.  

As of May 1, 2009, the Veteran was service-connected for right wrist fracture with traumatic arthritis, status-post fusion, at 60 percent disabling; chondromalacia of the left knee with DJD at 10 percent disabling; and chondromalacia of the right knee with DJD at 10 percent disabling.  His combined rating was 70 percent.  Thus, it is undisputed that the Veteran met the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) from May 1, 2009.  Thus, the question is whether his service-connected migraine headaches precluded gainful employment for which his education and occupational experience would otherwise qualify him prior to June 1, 2011.

Initially, a review of the record demonstrates that the Veteran obtained a high school diploma and completed three years of college education towards a degree in physical education, which he did not obtain.  The Veteran worked in retail from his military discharge; he was most recently employed as a department supervisor at Home Depot from October 2002 to April 30, 2009.  See the Veteran's TDIU claim dated May 2009.

The Veteran has reported that he last worked full-time on April 30, 2009.  See the VA Form 21-4192 dated July 2009; see also the Veteran's TDIU claim dated May 2009.  To this end, the Board notes that a VA Form 21-4192 completed by the Veteran's former employer reported the Veteran was no longer employed as a result of "termination/respect violation."  Although he acknowledges that he was disciplined for 'horsing around' with fellow employees afterhours, the Veteran has asserted that he was essentially terminated from his job because his physical disabilities, namely his right knee disability, negatively impacted his ability to fulfill his job duties.  See, e.g., the VA examination report dated July 2011.
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Notably, the Veteran was afforded a VA examination in July 2009, at which time the examiner noted the severity of the Veteran's right wrist, and right and left knee disabilities.  The examiner opined, "[i]t is this examiner's opinion that the Veteran's combined service-connected conditions do not prevent the Veteran from being gainfully employed for light duty, but do prevent the Veteran from being gainfully employed for heavy duty."

The Board recognizes that the July 2009 VA examiner found the Veteran to be capable of gainful 'light duty' employment.  However, in determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014).

Crucially, the record demonstrates that the Veteran's work experience has been limited to employment in retail jobs, which require significant physical activities including bending, squatting, lifting, and climbing.  See the VA examination reports dated July 2007, July 2009, and July 2011.  Of note, the Veteran's job at Home Depot essentially required him to be on his feet throughout his shifts.  Id.  Thus, in consideration the Veteran's high school education, previous high-impact retail work experience, and the medical evidence of record indicating that he is capable of only 'light duty' employment, the evidence supports a finding that the Veteran's service-connected disabilities are productive of significant symptomatology which can be said to preclude employability from May 1, 2009.  See Moore, 1 Vet. App. at 359 (the test is whether a particular job is realistically within the physical and mental capabilities of the claimant).

Accordingly, based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence regarding the severity of his service-connected disabilities supports an award of TDIU from May 1, 2009.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU from May 1, 2009 is granted.


REMAND

With respect to the claim of entitlement to an increased rating for chondromalacia of the right knee with DJD prior to June 1, 2011, the Veteran has repeatedly asserted that his right knee disability is more severe than is contemplated by the currently assigned 10 percent evaluation.  Moreover, the Veteran and his representative contend that the Veteran's right knee disability is worse than is contemplated under the schedular criteria.  See, e.g., the VA Form 646 dated December 2009.  To this end, VA treatment records dated in November 2009 documented the Veteran's significant right knee pain with severe crepitus in the patellofemoral compartments.  It was reported that the Veteran is now taking daily oral narcotics for pain management.  The treatment provider noted that the Veteran previously had three unsuccessful surgeries on his right knee.  The examiner noted that, despite the Veteran's young age (47), the VAMC "might be willing to perform a knee arthroplasty at this age given the fact that he has failed all other considered managements."  A total right knee arthroplasty was performed in April 2010, for which the Veteran was granted a temporary total rating.

Thus, in consideration of the assertions of the Veteran and his representative, as well as the medical evidence documenting repeated hospitalizations for treatment of the right knee disability, the Board finds that the Veteran's claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if an extraschedular rating is warranted under 38 C.F.R. § 3.321.

As the Veteran's claim of entitlement to a TDIU prior to May 1, 2009 is inextricably intertwined with the pending claim, the Board will defer consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his chondromalacia of the right knee with DJD prior to June 1, 2011 in accordance with the provisions of 38 C.F.R. 
§ 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

2.  After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


